Name: Commission Regulation (EC) No 2333/97 of 25 November 1997 amending Regulation (EEC) No 3846/87 as regards the pigmeat sector in the agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  trade policy;  agricultural structures and production
 Date Published: nan

 26. 11 . 97 EN Official Journal of the European Communities L 323/25 COMMISSION REGULATION (EC) No 2333/97 of 25 November 1997 amending Regulation (EEC) No 3846/87 as regards the pigmeat sector in the agricultural product nomenclature for export refunds HAS ADOPTED THIS REGULATION: Article 1 Sector 6 of the Annex to Regulation (EEC) No 3846/87 is amended as follows : 1 . The data relating to CN codes 16 01 and 16 02 are hereby replaced by those in the Annex hereto . 2 . The chapter 19 codes are deleted . 3 . Footnote 5 is deleted. 4. Footnote 8 is replaced by the following: '(8) Grant of the refund is subject to compliance with the conditions laid down in Commission Regula ­ tion (EC) No 2331 /97 (OJ L 323 , 26 . 11 . 1997, p. 19). At the time of the conclusion of custom export formalities, the exporter shall declare in writing that the products in question fulfil those conditions.' Article 2 This Regulation shall enter into force on 1 December THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 13 (12) thereof, Whereas Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EC) No 1490/97 (4), has established an agricultural product nomenclature for export refunds; whereas the nomenclature must be amended so as to limit grants of the export refund in respect of certain processed products within headings 16 01 and 16 02 to products that do not contain poultry ­ meat; whereas the nomenclature should also be simplified by removing those products for which refunds are no longer granted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 November 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 282, 1 . 11 . 1975, p. 1 . (2) OJ L 349, 31 . 12 . 1994, p. 105 . (3) OJ L 366, 24. 12 . 1987, p. 1 . 4) OJ L 202, 30 . 7. 1997, p . 24. L 323/26 EN Official Journal of the European Communities 26 . 11 . 97 ANNEX CN code Description of goods Product code ex 1601 00 Sausages and similar products , of meat, meat offal or blood; food preparations based on those products : ex 1601 00 10  Of liver (6) 1601 00 10 9100 - Other (s): ex 1601 00 91   Sausages , dry or for spreading, uncooked (4) (6) 1601 00 91 9100 ex 1601 00 99 Other (-1) (6):    Not containing the meat or offal of poultry 1601 00 99 9110    Other 1601 00 99 9100 ex 1602 Other prepared or preserved meat, meat offal or blood:  Of swine : ex 1602 41   Hams and cuts thereof: ex 1602 41 10    Of domestic swine Q:     Cooked, containing by weight 80 % or more of meat 1602 41 10 9210 and fat C) 0 ex 1602 42   Shoulders and cuts thereof: ex 1602 42 10    Of domestic swine Q:     Cooked, containing by weight 80 % or more of meat 1602 42 10 9210 and fat (8) 0 ex 1 602 49   Other, including mixtures :    Of domestic swine :     Containing by weight 80 % or more of meat or meat offal , of any kind, including fats of any kind or origin : ex 1602 49 19 Other O (8) ( ,0)       Cooked:        Not containing the meat or offal of poultry 1602 49 19 9120        Other 1602 49 19 9190